 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAWN DICKEY, an individual, on behalf             No. 1:18-cv-01399-DAD-BAM
      of herself and all others similarly situated,
12
                         Plaintiff,
13                                                      ORDER GRANTING PLAINTIFF’S MOTION
             v.                                         FOR LEAVE TO FILE AMENDED
14                                                      COMPLAINT
      VITAL ONE HEALTH PLANS DIRECT,
15    LLC, a Florida limited liability company;         (Doc. No. 31)
      and DOE INDIVIDUALS, inclusive, and
16    each of them,
17                       Defendants.
18

19          This matter is before the court on plaintiff Dawn Dickey’s motion for leave to file a first

20   amended complaint. (Doc. No. 31.) On July 19, 2019, the court deemed plaintiff’s motion

21   suitable for decision without oral argument pursuant to Local Rule 230(g). (Doc. No. 36.)

22   Having considered plaintiff’s unopposed motion, and for the reasons set forth below, the court

23   will grant plaintiff’s motion for leave to file an amended complaint.

24                                       PROCEDURAL HISTORY

25          Plaintiff, on behalf of herself and others similarly situated, filed a class action complaint

26   on October 10, 2018 seeking damages and other available legal or equitable remedies from

27   defendant Vital One Health Plans Direct, LLC (“Vital One”) based on violations of the Telephone

28   Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.
                                                        1
 1          Defendant filed an answer on December 4, 2018. (Doc. No. 8.) On May 17, 2019,

 2   defendant filed a motion for leave to file a first amended answer. (Doc. No. 23.) On June 20,

 3   2019, the court granted defendant’s motion and the first amended answer was docketed the same

 4   day. (Doc. Nos. 32, 33.)

 5          On June 19, 2019, plaintiff filed the motion for leave to file a first amended complaint

 6   now pending before the court. (Doc. No. 31.) Defendant does not oppose the motion. (Id. at 2.)

 7                                              DISCUSSION

 8          Plaintiff’s motion for leave to amend seeks to name Rene Luis, Eliberto Gracia, and

 9   Martin Diaz as individual defendants in this action. (Doc. No. 31 at 3.) Plaintiff contends that

10   depositions taken on June 5 and June 6, 2019 provided evidence that these individuals may be

11   held personally liable with respect to the asserted individual and class claims for violations of the

12   TCPA and its regulations. (Id.)

13          The scheduling order in this case provides that stipulated amendments or motions to

14   amend the pleadings were to be filed by May 17, 2019. (Doc. No. 12.) Plaintiff’s motion for

15   leave to amend, filed June 19, 2019, is therefore untimely under that order. Although plaintiff

16   contends that “the parties agreed that Plaintiff would have two weeks from the Vital One Rule

17   30(b)(6) witness deposition to seek leave to amend, providing a deadline of June 19, 2019” (Doc.

18   No. 31 at 4), plaintiff provides no authority for the proposition that parties may simply stipulate to

19   alter the deadlines established by the court’s scheduling order.

20          The court therefore construes plaintiff’s motion for leave to amend as a request that the
21   court also modify the scheduling order in this case. Under such circumstances, plaintiff must

22   satisfy the more stringent “good cause” showing required under Rule 16, which governs the

23   modification of scheduling orders. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609

24   (9th Cir. 1992); Aaron & Andrew, Inc. v. Sears Holdings Mgmt. Corp., No. CV 14-1196 SS, 2017

25   WL 3449597, at *2 (C.D. Cal. Feb. 7, 2017); Taylor Morrison of Cal., LLC v. First Specialty Ins.

26   Corp., No. SACV 15-1711 JVS (JCGx), 2016 WL 7626138, at *1 (C.D. Cal. Nov. 10, 2016).
27   “Unlike Rule 15(a)’s liberal amendment policy which focuses on the bad faith of the party

28   seeking to interpose an amendment and the prejudice to the opposing party, Rule 16(b)’s ‘good
                                                        2
 1   cause’ standard primarily considers the diligence of the party seeking the amendment.” Johnson,

 2   975 F.2d at 609. Judges of this district have adhered to a three-step inquiry in determining

 3   whether good cause under Rule 16 has been satisfied:

 4                   To demonstrate diligence under Rule 16’s “good cause” standard, the
                     movant may be required to show the following: (1) that she was
 5                   diligent in assisting the Court in creating a workable Rule 16 order;
                     (2) that her noncompliance with a Rule 16 deadline occurred or will
 6                   occur, notwithstanding her diligent efforts to comply, because of the
                     development of matters which could not have been reasonably
 7                   foreseen or anticipated at the time of the Rule 16 scheduling
                     conference; and (3) that she was diligent in seeking amendment of
 8                   the Rule 16 order, once it became apparent that she could not comply
                     with the order.
 9

10   Wake Forest Acquisitions, L.P. v. Vanderbilt Commercial Lending, Inc., No. 2:15-cv-02167 KJM

11   DB, 2018 WL 1586362, at *3 (E.D. Cal. Apr. 2, 2018) (brackets omitted); Grant v. United States,

12   No. 2:11-cv-00360 LKK, 2011 WL 5554878, at *4 (E.D. Cal. Nov. 15, 2011), report and

13   recommendation adopted, 2012 WL 218959 (E.D. Cal. Jan. 23, 2012); Kuschner v. Nationwide

14   Credit, Inc., 256 F.R.D. 684, 687 (E.D. Cal. 2009); Jackson v. Laureate, Inc., 186 F.R.D. 605,

15   608 (E.D. Cal. 1999).

16           With respect to the first factor, the court finds that plaintiff was diligent in creating a

17   workable Rule 16 order. Plaintiff and defendant collaborated to produce the joint scheduling

18   report in this case (Doc. No. 10), which resulted in the assigned magistrate judge issuing the

19   scheduling order. (Doc. No. 12.) Moreover, plaintiff advised the court and the defendant in her

20   original complaint and in the parties’ joint scheduling report that she might seek leave to amend
21   to reflect the true names and capacities of the Doe defendants when such identities became

22   known. (Doc. No. 1 at ¶ 12; Doc. No. 10 at 3–4); cf. Grant, 2011 WL 5554878, at *5 (finding

23   that plaintiff was not diligent in assisting the court because “[p]laintiff had several opportunities

24   to advise the court and opposing counsel that he intended to amend his complaint to add the new

25   claims that appear in the proposed amended complaint prior to entry of the pretrial scheduling

26   order, but failed to do so”). Under these circumstances, the court finds no lack of diligence by
27   plaintiff in assisting in the creation of the scheduling order.

28   /////
                                                          3
 1          The court next considers the second factor, whether plaintiff’s noncompliance occurred

 2   because of the development of matters which could not have been reasonably foreseen or

 3   anticipated at the time of the scheduling conference. Courts in this circuit have recognized that a

 4   plaintiff has good cause to amend a complaint to add defendants if the identities of those

 5   defendants were unknown prior to discovery. See, e.g., Torbert v. Gore, No. 14cv2911 BEN

 6   (NLS), 2015 WL 9582911, at *2 (S.D. Cal. Nov. 10, 2015); Boyd v. Etchebehere, No. 1:13-

 7   01966-LJO-SAB (PC), 2015 WL 6890714, at *2–3 (E.D. Cal. Nov. 9, 2015); Mendoza v.

 8   Whitehouse, No. C 07-01138 CW, 2008 WL 2684120, at *3 (N.D. Cal. July 3, 2008). Here, the

 9   parties originally noticed the deposition of defendant’s Rule 30(b)(6) witness for February 28,

10   2019. (Doc. No. 31 at 4.) Plaintiff states that the deposition did not go forward as originally

11   scheduled, however. (Id.) After meeting and conferring, and after defendant retained new

12   counsel, the parties rescheduled the 30(b)(6) depositions for June 5, 2019 and scheduled the

13   depositions for two of defendant’s employees for June 6, 2019. (Id.) Plaintiff asserts that

14   information gained during these depositions provided evidence that Rene Luis, Eliberto Gracia,

15   and Martin Diaz may be held personally liable for the violations alleged in the complaint. (Id. at

16   3.) Based on these representations, the court finds that plaintiff’s noncompliance with the

17   scheduling order occurred notwithstanding her diligent efforts to comply.

18          As to the third factor, the record in this case indicates that plaintiff was diligent in seeking

19   amendment once she discovered the identities of the Doe defendants. Following the depositions

20   held on June 5 and June 6, 2019, plaintiff conferred with defendant on June 17 and June 18, 2019,
21   regarding the anticipated filing of the instant motion. (Id.) Defendant stated at that time that it

22   would not oppose plaintiff’s motion. (Id.) Plaintiff thereafter filed this motion on June 19, 2019.

23   (Id.) The court finds that plaintiff was also diligent in seeking amendment. Accordingly, because

24   plaintiff has satisfied each prong of the good cause test, the court will grant plaintiff’s request to

25   modify the scheduling order in this case.

26          Finally, if good cause is shown, the party seeking amendment must nevertheless
27   demonstrate that amendment is also proper under Rule 15(a). Johnson, 975 F.2d at 608. The

28   Federal Rules of Civil Procedure provide that leave to amend pleadings “shall be freely given
                                                         4
 1   when justice so requires.” Id. That said, leave to amend need not be granted when the

 2   amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue

 3   delay in litigation; or (4) is futile. See AmerisourceBergen Corp. v. Dialysist W. Inc., 465 F.3d

 4   946, 951 (9th Cir. 2006) (citing Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999)). “Prejudice

 5   to the opposing party is the most important factor.” Jackson v. Bank of Haw., 902 F.3d 1385,

 6   1397 (9th Cir. 1990) (citing Zenith Radio Corp. v. Hazeltine Research Inc., 401 U.S. 321, 330–31

 7   (1971)). Here, because plaintiff is seeking only to add the names of Doe defendants who were

 8   previously unknown, and in light of defendant’s non-opposition to the motion to amend, the court

 9   finds that amendment is neither sought in bad faith, futile, nor prejudicial to the opposing party.

10   Plaintiff’s motion to amend will therefore be granted.

11                                             CONCLUSION

12          For the reasons stated above,

13               1. Plaintiff’s motion for leave to file a first amended complaint (Doc. No. 31),

14                  construed also as a request to modify the scheduling order, is granted; and

15               2. The Clerk of the Court is directed to file the proposed first amended complaint

16                  (Doc. No. 31-2) on the docket captioned as the first amended complaint.

17   IT IS SO ORDERED.
18
        Dated:     August 18, 2019
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        5
